Citation Nr: 0326440	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1946 and from April 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  .


REMAND

The veteran contends that he is unemployable due to his 
service-connected genitourinary disability.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In the August 2000 letter informing the veteran of the rating 
decision denying his claim for a TDIU, the RO also attempted 
to comply with the notification requirements of the VCAA.  
With respect to the information and evidence needed to 
substantiate the veteran's claim, the RO directed the 
veteran's attention to the attached rating decision.  In the 
Board's opinion, the rating decision on appeal is not 
sufficient to inform the veteran of the evidence needed to 
substantiate his claim nor does the record otherwise show 
that the RO has complied with the notification requirements 
of the VCAA.

The Board also notes that although the RO afforded the 
veteran a VA examination in April 2001, the VA examiner 
failed to provide an opinion concerning the impact of the 
veteran's service-connected disability on his ability to 
work.  Consequently, the examination report is no adequate 
for adjudication purposes.  

Finally, the Board notes that the statement of the case, the 
RO notified the veteran of the schedular criteria for 
evaluating genitourinary disabilities but failed to notify 
him of the criteria for entitlement to a TDIU.

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO 
should also enclose a VA Form 21-8940 
Application for TDIU benefits and 
request that the veteran complete and 
submit such information as contained in 
the application, e.g. employment 
history and educational background.  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive 
the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided, by the veteran.  In any 
event, the RO should obtain copies of 
any records of pertinent VA treatment 
since June 2002.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  When all indicated record 
development has been completed, the RO 
should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate 
expertise.  The claims folder must be 
made available to and reviewed by the 
physician.  Any indicated studies 
should be performed.  The examiner 
should identify all current 
manifestations of the service-connected 
disability and any restrictions on the 
veteran's daily activities imposed by 
the service-connected disability.  In 
addition, the examiner should provide 
an opinion concerning the impact of the 
disability on the veteran's ability to 
work, to include whether it is 
sufficient by itself to render the 
veteran unemployable without regard to 
his advancing age.  The supporting 
rationale for the opinion must also be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's TDIU claim.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to 
the veteran and his representative and 
afford them the requisite opportunity 
for response before the claims folder 
is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski 
, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




